Ludeling, C. J.
This suit was brought to recover $14,324 99, on tlio ground that during the administration of the succession of E. IT. Dickson, the administrator, D. P. Dickson, sold a crop of cotton belonging to the succession without authority of law, and that he left and placed the proceeds thereof in the hands of Hawkins & Norwood, ■commission merchants of New Orleans, until the said firm failed.
Tile succession of E. II. Dickson was opened in the spring of 1859, and David P. Dickson was appointed administrator thereof. The ¡property of the succession inventoried was appraised at $95,350 75. No cotton appears to have been inventoried. The evidence in the ■record shows that on the tentli of April, 1860, Hawkins & Norwood, •commission merchants of New Orleans, had to the credit of the estate •of E. H. Dickson, $1604 71, and on the fifth of June, 1860, the proceeds of cotton sold by J. P. Wyche & Co., amounting to $13,256 94, were transferred by them to Hawkins & Norwood, on the order of D. P. Dickson, administrator, and this sum was placed -to the credit of E. H. Dickson iu the books of the latter firm.
¡On the seventeenth of January, 1860, all the propoi'ty inventoried •was partitioned among the heirs, and in the month of August, 1861, David P. Dickson died, without having been discharged from the ••administration.
It is proved that there was no bank m Bossier parish receiving' ■deposits, and none in New Orleans which paid interest on deposits from 1859 to the period when D. P. Dickson died.
It does not clearly appear whether the cotton sold had been shipped "by E. H. Dickson or David P. Dickson, her administrator. But it does Appear that Hawkins & Norwood had been the factors of E. H. Dick-«on during her life; that she was in the habit of leaving her monej'' *584with them, and that the firm was in good standing. It further appears that D. P. Dickson was an heir of E. H. Dickson, and that his brothers,. M. II. Dickson and J. W. Dickson, the one of age and the other emancipated, were present in the parish of Bossier, and that when the partition of the property was made in January, 1860, the father and tutor of the children of a deceased daughter of Mrs. E. II. Dickson was. told by the administrator, D. P. Dickson, that there was a large amount of money belonging to the estate in the hands of Ilawkins & Norwood. This is. proved by the tutor, Simpson Newport, himself, and he further states that Ilawkins & Norwood told him they would pay him the portion belonging to his wards if he would get the proper-authority. Thus it appears that all the parties interested, personally or through their legal representatives, knew that he had this money intlie hands of Hawkins & Norwood, and they consented to let it remain, there, at least by their acquiescence, and after his death, in 1861, they neglected to attend to their interests or to have his succession opened until after the close of the late rebellion. Every administrator is. bound to take care of the property intrusted to him as a prudent person, and to render an account of the fruits and revenues of the property, and he is responsible for damages occasioned by his misconduct-C. 1147.
The record discloses no misconduct on the part of tho administrator-lie discharged all the debts of the succession, having paid the last ot them on the twenty-sixth of July, 1861, a few weeks before his death1
We think the evidence does not justify us in giving judgment on tho recon ven tional demand.
It is therefore ordered and adjudged that the judgment of the lower-court be affirmed, with costs of appeal.